Exhibit 10.2

Letter of Intent

 

The Parties:

Richard A. DiClaudio

Vice President

Blue Tip Energy Wyoming, Inc.

15810 Park Ten Place, Ste. 160

Houston, TX 77084

 

T-Rex Oil, Inc. ("Purchaser")

520 Zang Street

Broomfield, CO 80021

In consideration of the mutual covenants, the acknowledgment, sufficiency and
receipt thereof is hereby acknowledged, the parties enter into this Letter of
Intent and hereby evidence their intent to negotiate a Purchase and Sale
Agreement for the purchase of certain oil and gas assets principally located in
the in Natrona and Converse counties in the State of Wyoming.    

Seller owns 13,826 gross mineral acres including 15 producing wells in Natrona
and Converse counties in the State of Wyoming.  The parties agree to diligently
and in good faith negotiate and enter into a definitive purchase and sale
agreement by September 20, 2015.

Purchase Price:

$4,400,000

   

Net Revenue Interest:

Approximately 77.3 percent

   

Purchase and Sale Agreement:

Executed by September 15, 2015

   

Non-Refundable deposit on execution of purchase and sale agreement:

$875,000.00

   

Closing:

November 15 to December 15, 2015

   

Effective Date:

First day of the month of actual closing but no later than December 1, 2015

   

Due Diligence:

Seller will provide complete access to Seller's records and data in order for
Buyer to perform its due diligence of the subject property.


--------------------------------------------------------------------------------

 

1. Pre-Closing Activities; Conditions Precedent.  Prior to the Closing, Seller
will not change or amend any terms, conditions, or provisions of the mineral
interests.

 

2. Exclusivity Period.  During the term of this Letter of Intent, Seller and
Purchaser agree that they will not conduct discussions or negotiations or commit
to any transaction involving the interests described herein other than the
transaction contemplated hereby prior to September  15, 2015 (and further agree
that any currently pending discussions or negotiations shall be terminated
during this period). 

 

3.  Economic Points of the Transaction.  At the Closing, Purchasers will
purchase the interests referred to herein for cash.   

 

4.  Additional Terms   

a. Due Diligence.  The Purchaser will conduct a due diligence investigation of
the subject assets. Seller agrees to provide the Purchaser and their agents and
representatives with any and all due diligence data and documents requested,
including but not limited to, all well files, logs, title information, farmout,
geological, geophysical text and production data, and any geological
evaluations, reservoirs models, studies or estimates, or geological prospect
write-ups or descriptions, contracts, corporate documents and minutes and
evidence of Seller's good standing in the State of Wyoming.  

b. Fees and Expenses.  Each party will bear its own fees and expenses incurred
in connection with the transaction.

c.  Confidentiality.  Except as and to the extent required by law, no party will
disclose or use and will direct its representatives not to disclose or use any
information with respect to the transaction contemplated herein, without the
consent of the other party or as provided in a confidentiality agreement.

d.  Brokers or Finders.  There are no brokers or finders involved in the
transaction.

e.  Sellers Indemnification.  Sellers to indemnify Purchasers with respect to
any breach of Seller's warranties and representations, which shall be limited to
authority, breach of other agreement, and title issues

f.  Governing Law.  Colorado

g. Title.  Title to the mineral assets shall be free and clear of liens and
encumbrances


--------------------------------------------------------------------------------

 

h. Non-binding Letter of Intent.  Other than with respect to subsection 2 above,
the matters set forth in this Letter of Intent constitute an expression of our
mutual intention only and do not constitute a binding agreement among the
parties with respect to the transaction.  Any such binding agreement would only
arise as a result of the negotiation, execution and delivery of a written
Purchase and Sale Agreement as contemplated hereby having terms and conditions
satisfactory to the parties to such agreement.  No party hereto may bring any
claim or action against any other party hereto as a result of a failure to agree
on or enter into any definitive agreement as contemplated herein.

5.  Confidential Information. As used herein, the term "Confidential
Information" shall mean the following:

 

a.  The fact or existence of discussions between Disclosing Party and Receiving
party regarding a potential Relationships, and the terms or potential terms
thereof;

 

b. All information related to the Project;

 

c.  All information labeled or otherwise identified in writing as "confidential"
or "proprietary" by Disclosing Party or Receiving Party;

 

d. All information made known by the Disclosing Party to Receiving Party
concerning the following items of the Disclosing Party: gas, oil, or minerals
development interests, financial institutions, potential financing entities and
partners, products, business, marketing and product development plans, customer
and supplier lists and records, business records, employee, officer and
consultant information, financial statements, technical information, pricing,
discount and cost information, contractual terms and conditions, correspondence
and other proprietary information, including without limitation any and all
data, technology, research, inventions, tools, prototypes, intellectual
property, trade secrets, know-how, formulations, files, software, compositions,
works of authorship, samples, processes, methods and the like, and all
information relating to past, present and future research, development and
business activities of a nature generally considered confidential or proprietary
in the business world;

 

e.   All information relating to possible financing arrangements by Disclosing
Party; and

 


--------------------------------------------------------------------------------

 

 

f.  All information regarding ideas, models, designs, business products,
services or processes or other items that Receiving Party could develop,
implement and/or integrate in its business or affairs based on any of the above.



Notwithstanding the above, the following information shall not be deemed
Confidential Information: (i) information which is or becomes part of the public
domain through no wrongful act of the Receiving Party, (ii) information which is
rightfully received by the Receiving Party from a third party without
restriction and without breach of this Agreement, (iii) information which is
approved for release by written authorization of an officer of the Disclosing
Party, (iv) information which is required to be disclosed pursuant to the order
of a court of governmental agency or operation of law, (v) information and
documents gathered in the course of due diligence by the Receiving Party related
to entity structure, individuals and project location of (vi) information which
the Receiving Party demonstrates to have been lawfully in possession of prior to
receipt thereof from the Disclosing Party.

The undersigned acknowledge, accept and agree to this Letter of Intent as of
August 24, 2015.

Seller:  Blue Tip Energy Wyoming, Inc.

                                                                       

By: _/s/Richard A. DiClaudio______________

Name: Richard A. DiClaudio

Title: Vice President

 

 

Purchaser: T-Rex Oil, Inc.

 

By: _/s/ Donald Walford_______________

Name: Donald Walford

Title:  CEO